Order, Supreme Court, Bronx County (Silbowitz, J.), dated February 17, 1982 and entered April 2, 1982, is unanimously modified, on the law and the facts, to the extent that all decretal paragraphs of the order are stricken except the second decretal paragraph thereof providing for the substitution of attorneys, and the settlement previously accepted by plaintiff in open court on November 12, 1981 is reinstated, and the order is otherwise affirmed, without costs. In open court, plaintiff with the advice of her attorney accepted a settlement of her personal injury action for $100,000, after which a stipulation was made on the record “that the above-entitled action is settled and discontinued to include interest, costs, and disbursements, for the sum of $100,000.” Some weeks later plaintiff retained a new attorney and expressed her dissatisfaction with the settlement. However, no reason appears justifying setting aside this formal settlement made in open court. No point is made on the appeal as to the substitution of attorneys. Concur — Kupferman, J. P., Sandler, Carro, Silver-man and Bloom, JJ.